Case 5:19-cv-01465-DSF-KK Document 102 Filed 08/23/21 Page 1 of 2 Page ID #:907




  1
  2
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                          CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    AARON RAISER,                               Case No. EDCV 19-1465-DSF (KK)
 11                             Plaintiff,
 12                        v.                      ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
 13    CITY OF TEMECULA, ET AL.,                   UNITED STATES MAGISTRATE
                                                   JUDGE
 14                             Defendant(s).
 15
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Fourth Amended
 18   Complaint, the relevant records on file, and the Report and Recommendation of the
 19   United States Magistrate Judge. The Court has engaged in de novo review of those
 20   portions of the Report to which the parties have objected. The Court accepts the
 21   findings and recommendation of the Magistrate Judge.
 22         IT IS THEREFORE ORDERED that (1) the Motion to Dismiss Portions of
 23   the Fourth Amended Complaint is GRANTED and (2) the following are
 24   DISMISSED with prejudice and without leave to amend: (a) Claims Nine, Eleven,
 25   and Twelve; (b) all Fourteenth Amendment Equal Protection claims set forth in
 26   Claims One through Eight, Thirteen, and Seventeen through Eighteen; and (c) all
 27   “Doe” defendants with the exception of those listed in Claims Four, Five, Seventeen,
 28   and Eighteen. Accordingly, defendants Wade, Ibrahim, Doe 3, and all Doe
Case 5:19-cv-01465-DSF-KK Document 102 Filed 08/23/21 Page 2 of 2 Page ID #:908




  1   defendants (except for the Doe defendants identified in Claims Four, Five, Seventeen,
  2   and Eighteen), are DISMISSED with prejudice.
  3
  4   Dated: August 23, 2021
  5
                                        HONORABLE DALE S. FISCHER
  6                                     United States District Judge
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                             2
